Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/149,443 filed on January 14, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged.
Applicant filed an amendment on April 6, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on January 14, 2022.  Applicant has amended claims 13 and 14 and submitted Information disclosure statements (IDSs) that comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Claims 1-14 are currently pending.

Response to Arguments and Reasons for Allowance
Applicant's arguments/remarks filed on April 6, 2022 have been fully considered and were found to be persuasive.
With respect to objection to claims 1-9 and 13-14 for matters of informalities and rejection of claims under 35 U.S.C. 112(b) for indefiniteness, in view of Applicant’s arguments on pp. 9-10 of said arguments, objection to claims 1-9 and 13-14 and rejection of claims 1-14 under 35 U.S.C. 112(b) are hereby withdrawn.
With respect to rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Park et al., US 2018/0367793 A1 (Park) in view of Chen et al., “Algorithm Description of Joint Exploration Test Model 2,” Joint Video Exploration Team (JVET) of ITU-U SG 16 WP 2 and ISO/IEC JTC 1/SC 29/WG 11, 2nd Meeting, San Diego, USA 20-26 February 2016, Document: JVET-B1001_v3, pp. 1-30 (Chen), applicant’s arguments were found to be persuasive.
With respect to double patenting rejection on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,911,776 in view of Park and further in view of Chen, applicant’s arguments are persuasive for the same reasons as noted in the above paragraph.
Accordingly, claims 1-14 are found to be in condition for allowance for reasons as outlined in Applicant’s arguments filed on April 6, 2022. Furthermore, an updated search of prior art (see Search History and Notice of References Cited) failed to disclose limitations of independent claims 1, 8, 13 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chien et al., US 2012/0314766 A1, discloses enhanced intra-prediction mode signaling for video coding.
Song et al., US 2014/0079121 A1, discloses system and method for encoding and decoding video.
Liu et al., US 2014/0140404 A1, discloses method and apparatus for intra prediction.
Oh et al., US 2018/0063532 A1, discloses apparatus for encoding video.
Oh et al., US 2016/0309163 A1, discloses apparatus for decoding an image.
Park, US 2016/0173879 A1, discloses image decoding apparatus.
Wang et al., US 2013/0136175 A1, discloses non-square transform and prediction units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485